Title: [1780 January 18. Tuesday.]
From: Adams, John
To: 


      1780 January 18. Tuesday. We spent the Day in perambulating the Town. We visited the Wharves upon the River, went through the Marketts, which We found plentifully furnished with Fruits and Vegetables, Cabbages, Turnips, Onions, Beets and Carrots, Apples, Pairs, Raisins, Figgs and Nutts. We went as far as the Gate, where We had entered the Town, then turned up the Mountain by the Stone Stairs, where We saw some fine Gardens, with verdure and Vegetation. On our return We took a view of a Book Sellers Stall, but as this Country, though it gloried in its Liberty was not the Region of Litterature, We found nothing very curious or worth mentioning. We then walked in Succession, through every Street in the Town. After this, meeting The Messieurs Gardoquis, they went with Us to shew Us the trading part of the Citizens. They conducted Us to a Number of Shops, of Glass, China, Trinketts, Toys and Cutlary. We found nothing to give Us any great Idea of Bilboa or Biscay as a commercial Country, though there were several Shops and Stores, pretty large and full of Merchandizes.
     